DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 03 November 2021.  As directed by the amendment: claims 1, 4, 5, 7, 8, 10, 11, 13, 15 & 19 have been amended, claims 18 & 20 have been cancelled, and no claims have been added.  Thus, claims 1-17 & 19 are presently pending in this application.
Applicant’s amendments have overcome the objections and 35 U.S.C. 112 rejections set forth in the previous action, however, at least one new objection and at least one new 35 U.S.C. 112(b) rejection have been necessitated by the amendments, as set forth below. 
Drawings
The drawings are objected to because figures 5A, 5B & 5C each have an additional figure label of “FIG. 5” (i.e. figs 5A-C each have a first label of fig. 5A, 5B, 5C, respectively, below the figures, but also have an additional label of FIG. 5 to the right of the figures).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 appears from the preamble to be directed to “a piston” (line 1), however, the body of the claim now includes a recitation of “a drain hose coupled between the piston and a valve assembly disposed on a gas head attached to a gas region end of a cylinder body…”. This renders the claim indefinite as it is unclear if the claimed invention remains directed to the piston itself (as implied by the preamble), or if the claim is now directed to an assembly comprising the piston, the drain hose, valve assembly, and cylinder body or a sub-combination thereof (as implied by the body of the claim). 
Further regarding claim 13, the claim recites “a cylinder body” (line 9), however, as best understood, it seems that this element is intended to correspond to the same element as the “body of an accumulator” (or is a subcomponent thereof) as established in line 3, but this relationship is not made clear in the claim. 
Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton (US 2,440,065) in view of Andersen et al. (US 4,577,663; hereafter Andersen) and Syassen (US 3,832,935).
Regarding claim 1, Ashton discloses a device (sole fig.) which, in its normal and usual operation, reads on a method of hydraulic actuation comprising: 
positioning a piston (18) within a chamber of a cylinder body (10), the chamber including a gas region (region between upper end of the piston and gas port 14; col. 1, lines 51-54 & col. 2, lines 49-52) and a fluid region (region between lower end of the piston and liquid/fluid port 13; 
traversing the piston between a portion of the gas region and a portion of the fluid region (col. 1, lines 48-54 & col. 3, lines 3-4), wherein a distance of travel of the piston within the chamber between the gas region and the fluid region is less than a length of the sidewall of the piston (col. 3, lines 3-6 & 25-28; see below).

Regarding the limitation wherein “a distance of travel of the piston within the chamber… is less than a length of the sidewall of the piston”, Ashton states that the piston length is “slightly more than one-half the length of the interior of the cylinder” (col. 3, lines 3-6) and, more particularly, “[t]he spacing between the grooves 19 and 19’ at the opposite ends of the piston is slightly greater than one-half the length of the cylinder” (col. 3, lines 25-28). 
Given this geometry, the distance of travel of the piston within the chamber would necessarily be less than the length of the sidewall of the piston (see detailed discussion of this feature set forth in the previous Office action, not repeated for brevity). 

Ashton does not explicitly disclose the additional limitation wherein carry over fluid in the gas region of the chamber is removed via a drain hose coupled between the piston and a valve assembly disposed on a gas head of the cylinder body. 
Andersen teaches (sole fig.) an accumulator (1) comprising a piston (3) within a chamber of a cylinder body (2), the chamber including a gas region (3b) and a fluid region (3a). Andersen further teaches a drain hose (9, having inlet 12) is provided between the piston and an assembly of fittings (13-15) on a gas head (4) of the cylinder body to enable carry over fluid in the gas region (i.e. excess fluid which might pass to the gas region and collect in piston 3) to be removed via a suction device (see col. 4, line 55 – col. 5, line 2). Andersen further suggests 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the device of Ashton such that carry over fluid in the gas region of the chamber is removed via a drain hose coupled between the piston and a fitting assembly disposed on a gas head of the cylinder body, in view of the teachings of Andersen, to enable such excess fluid to be quickly and easily drained upon detection of an excess of carry over fluid (i.e., without requiring disassembly of the device); or otherwise obvious as the use of a known technique (i.e. providing a piston accumulator with a drain hose coupled between the piston and a gas head, configured to drain carry over fluid, as in Andersen) to improve a similar device (the piston accumulator of Ashton) in the same way (e.g., as described above).  
Syassen teaches (sole fig.) a piston device comprising a cylinder body (1) having a piston separating a fluid region (3) from a gas region (4) therein, wherein a gas head (17; i.e. an end wall of the cylinder body at the gas end) includes a drain line (13) disposed thereon comprising a valve assembly (incl. valves 15 & 16) to selectively control drainage from the drain line. Syassen further suggests “the valves 15, 16 are preferably controlled electronically.... This permits draining of the leakage fluid collection line 13 effectively without loss of working gas or working medium from the cold space 4…” (col. 3, lines 54-67). 
Additionally, it is noted that Ashton discloses, in general, that a valve (i.e. check valve 15) may be disposed on a gas head (12) of the accumulator. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the device of Ashton (as otherwise modified above) to include a valve assembly disposed on the gas head of the cylinder body (e.g. as part of the fitting assembly), such that the drain hose is coupled between the piston and 
As a result, the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, the device of Ashton reads on the additional limitation wherein the sidewall of the piston has a length that is at least equal to a width of a deck surface of the piston. In particular, as can be clearly seen in the figure of Ashton, the length (“Length”, below; i.e. the sidewall length) of the piston is greater than a width (“Width”, below) of a deck surface (i.e. the width of the piston at either of the piston ends). 
As set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.

    PNG
    media_image1.png
    390
    447
    media_image1.png
    Greyscale









claim 3, the device of Ashton reads on the additional limitation wherein the at least one sealing surface of the sidewall of the piston includes a recess (19 or 19’) for engaging a seal (20 or 20’) in direct contact with the sidewall of the piston and the sidewall of the chamber (col. 3, lines 16-25 & 40-45).

Regarding claim 4, the device of Ashton reads on the additional limitation wherein a gas region side seal (20’) is present at a gas side of the piston on the at least one sealing surface (19’), and a fluid region side seal (20) is present at a fluid side of the piston on the at least one sealing surface (19).

Regarding claim 5, the device of Ashton reads on the additional limitation wherein a deck surface of the piston (i.e. the lower face surface of the piston, as oriented in the figure, having a recess 18a therein) faces the fluid region (as shown).

Regarding claim 6, Ashton does not explicitly disclose the additional limitation wherein the length of the sidewall of the piston is 12 inches, however, Ashton states that “it will be understood that the accumulator may be made of any desired size and that the dimensions of the piston will be varied accordingly…” (col. 3, lines 58-61). 
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the length of the sidewall of the piston disclosed by Ashton to be of any reasonable length as may be required for a particular application, including 12 inches, considering that Ashton explicitly suggests that the accumulator may be made of “any desired sized” and that the dimensions of the piston should vary accordingly. 
Furthermore, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the .

Claims 7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 6,923,215) in view of Andersen and Syassen.
Regarding claim 7, Weber discloses (fig. 1) an accumulator (1) comprising: a cylinder body (3) having a chamber including a gas region (23) and a fluid region (15); and 
a piston (13) present within the chamber of the cylinder body, the piston including a deck surface (“Deck Surface” in annotated fig. 1, below) facing the fluid region (15) of the chamber (as shown), and a skirt end (“Skirt End”) of the piston facing the gas region (23) of the chamber, and a sidewall (“Skirt / Sidewall”) of the piston including at least one sealing surface (incl. 17, 25, 27 and/or the corresponding grooves in the sidewall for each) for engaging a sidewall of chamber (as shown; col. 2, line 61 – col. 3, line 12), a length of the sidewall of the piston is dimensioned so that a distance of travel of the piston within the chamber between the gas region and the fluid region is less than the length of the sidewall of the piston (as shown in fig. 1; see below).

Regarding the final limitation above, Weber discloses that the “operating stroke” (i.e. the travel distance) of the piston is limited to the distance between the first (17) and second (25) seals, so that a vent (31) remains in communication with the recess (37) between the first and second seals to vent any fluid or gas which may leak past the seals (col. 3, lines 13-41, esp. lines 19-24: “…the entire operating stroke length of the separating piston between the first and second sealing area…”). From figure 1, it can also be seen that a bushing / stop 70 limits the operating stroke of the piston towards the gas region. 


    PNG
    media_image2.png
    438
    558
    media_image2.png
    Greyscale










Weber does not explicitly disclose the additional limitation wherein the accumulator comprises a drain hose coupled between the piston and a valve assembly disposed on a gas head of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid in the gas region of the chamber.
Andersen teaches (sole fig.) an accumulator (1) comprising a piston (3) within a chamber of a cylinder body (2), the chamber including a gas region (3b) and a fluid region (3a). Andersen further teaches a drain hose (9, having inlet 12) is provided coupled between the piston and an assembly of fittings (13-15) on a gas head (4) of the cylinder body, the drain hose and fitting assembly configured to remove carry over fluid in the gas region (i.e. excess fluid which might pass to the gas region and collect in piston 3) via a suction device (see col. 4, line 55 – col. 5, line 2). Andersen further suggests that the operating conditions of the accumulator may be automatically monitored to detect deviations involving excess carry over fluid, so surplus fluid can be removed via the drain hose when such a deviation is observed (col. 6, lines 44-58). 

Syassen teaches (sole fig.) a piston device comprising a cylinder body (1) having a piston separating a fluid region (3) from a gas region (4) therein, wherein a gas head (17; i.e. an end wall of the cylinder body at the gas end) includes a drain line (13) disposed thereon comprising a valve assembly (incl. valves 15 & 16) to selectively control drainage from the drain line. Syassen further suggests “the valves 15, 16 are preferably controlled electronically.... This permits draining of the leakage fluid collection line 13 effectively without loss of working gas or working medium from the cold space 4…” (col. 3, lines 54-67). 
Additionally, Weber discloses that a fluid connection (i.e. charging connection 29) may be disposed on a gas head (5) of the accumulator. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the accumulator of Weber (as otherwise modified above) to include a valve assembly configured to remove carry over fluid disposed on the gas head of the cylinder body (e.g. as part of the fitting assembly), such that the drain hose is coupled between the piston and the valve assembly disposed on the gas head, in view of the teachings of Syassen, to enable selective control of the drainage from the drain hose so that the carry over fluid can be removed via the drain hose effectively without loss of the desired working 
Furthermore, it is noted that providing a valve assembly on a gas head of an accumulator as part of a fitting assembly, in general, is well-known in the art. 
As a result, the limitations of claim 7 are met, or are otherwise rendered obvious. 

Regarding claim 9, the accumulator of Weber reads on the additional limitation wherein the at least one sealing surface of the sidewall of the piston includes a recess for engaging a seal (e.g. 17, 25 and/or 27) in direct contact with the sidewall of the piston and the sidewall of the chamber (as shown in fig. 1). 
See col. 2, lines 65-67: “the piston seals are each represented by sealing rings seated in circumferential grooves in the separating piston 13”. 

Regarding claim 10, the accumulator of Weber reads on the additional limitation wherein a gas region side seal (25 and/or 27) is present at the skirt end of the piston (adjacent gas region 23) in the at least one sealing surface (i.e., in the corresponding grooves for seals 25 / 27), and a fluid region side seal (17) is present at a deck surface end (adjacent fluid region 15) of the piston on the at least one sealing surface (i.e., in the corresponding groove for seal 17).

Regarding claim 11, the accumulator of Weber reads on the additional limitation wherein the deck surface (“Deck Surface”, above) of the piston faces the fluid region (15; as shown).

Regarding claim 12, Weber does not explicitly disclose the additional limitation wherein the length of the sidewall of the piston is 12 inches, however, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Furthermore, it has been held that differences involving only changes in “form, proportions or degree” are unpatentable, even though the changes may produce better results than the prior invention [see MPEP § 2144.05(II)(A), citing to Smith v. Nichols, 88 U.S. 112, 118-19 (1874) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
As a result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the length of the sidewall of the piston disclosed by Weber to be of any reasonable length as may be required for a particular application, including 12 inches, as a matter of routine engineering design requiring only ordinary skill in the art, especially in view of the fact that such changes involving only recitations of relative dimensions or otherwise changes of only form, proportion or degree have been held to be unpatentable over the prior art, as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Andersen and Syassen as applied to claim 7 above, and further in view of Marin et al. (US 8,656,959; hereafter Marin).
Regarding claim 8, Weber does not explicitly disclose the additional limitation wherein the sidewall (“Skirt / Sidewall”, above) of the piston (13) has a length that is at least equal to a width of the deck surface (“Deck Surface”, above) of the piston.
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluidized region (50) of an accumulator body (12); and a sidewall (as shown), wherein the sidewall of the piston has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).
It would have been obvious to a person having ordinary skill in the art before the 

Claims 13, 16 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marin in view of Andersen and Syassen.
Regarding claim 13, Marin discloses (figs. 1-3) a piston (30) comprising: 
a deck surface (44) providing an interface between the gas region (48) and a fluid region (50) of a body of an accumulator (12); and 
a skirt sidewall (as shown) extending from the deck surface (44), the skirt sidewall includes at least one sealing surface (64 and/or 66) for engaging a sidewall (36) of a chamber including the gas region (48) and the fluid region (50) for the accumulator, wherein the skirt sidewall has a length (“L” in fig. 1) that is at least equal to the width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”). 
Marin further discloses a gas head (14) attached to a gas region end of a cylinder body (i.e. the body 12 of the accumulator)
Marin does not explicitly disclose the additional limitation wherein the accumulator comprises a drain hose coupled between the piston and a valve assembly disposed on the gas head attached to the gas region end of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid in the gas region of the chamber.
Andersen teaches (sole fig.) an accumulator (1) comprising a piston (3) within a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Marin to include a drain hose coupled between the piston and a fitting assembly disposed on the gas head attached to the gas region end of the cylinder body, the drain hose and fitting assembly configured to remove carry over fluid in the gas region of the chamber, in view of the teachings of Andersen, to enable such excess fluid to be quickly and easily drained upon detection of an excess of carry over fluid (i.e., without requiring disassembly of the device); or otherwise obvious as the use of a known technique (i.e. providing a piston accumulator with a drain hose coupled between the piston and a fitting assembly on a gas head, configured to drain carry over fluid, as in Andersen) to improve a similar device (the piston accumulator of Marin) in the same way (e.g., as described above).  
Syassen teaches (sole fig.) a piston device comprising a cylinder body (1) having a piston separating a fluid region (3) from a gas region (4) therein, wherein a gas head (17; i.e. an end wall of the cylinder body at the gas end) includes a drain line (13) disposed thereon comprising a valve assembly (incl. valves 15 & 16) to selectively control drainage from the drain line. Syassen further suggests “the valves 15, 16 are preferably controlled electronically.... This permits draining of the leakage fluid collection line 13 effectively without loss of working gas or working medium from the cold space 4…” (col. 3, lines 54-67). 

Furthermore, it is noted that providing a valve assembly on a gas head of an accumulator as part of a fitting assembly, in general, is well-known in the art. 
As a result, the limitations of claim 13 are met, or are otherwise rendered obvious. 

Regarding claim 16, the piston of Marin reads on the additional limitation wherein the deck surface (44) of the piston is planar, the deck surface of the piston includes a dome, or the deck surface includes a dish.
The examiner notes that a common and accepted definition of “a dish” is “a shallow, concave receptacle, especially one intended to hold a particular substance” or, more broadly, “anything shallowly concave”.
In view of the above, the structure of the deck surface 44 of the piston as seen in figure 1 of Marin may be considered to include a dish. 

Regarding claim 17, the piston of Marin reads on the additional limitation wherein a side cross-section of the piston (i.e., as in fig. 1) has a U-shaped geometry.
As can be seen in the side cross-section in figure 1, the piston has a U-shaped geometry, with the deck portion of the piston serving as the “bottom” of the U, and the sidewalls/skirt portions extending away from the deck forming the sides of the U shape.
Claims 13, 15-17 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Marin, Andersen and Syassen.
Regarding claim 13, Weber discloses (fig. 1) a piston (13) comprising: 
a deck surface (see “Deck Surface” in annotated fig. 1, provided with the grounds of rejection for claim 7 above) providing an interface between a gas region (23) and a fluid region (15) of a body of an accumulator (3); and a skirt sidewall (“Skirt / Sidewall”, above) extending from the deck surface (as shown), the skirt sidewall includes at least one sealing surface (incl. 17, 25, 27 and/or the corresponding grooves in the sidewall for each) for engaging a sidewall of a chamber (as shown; col. 2, line 61 – col. 3, line 12), including the gas region and the fluid region for the accumulator (i.e. chamber within 3, including 15 & 23). 
Weber further discloses a gas head (i.e. end wall 5) attached to a gas region end of the cylinder body (3), and that a fluid connection (i.e. charging connection 29) may be disposed on the gas head (5).

Weber does not explicitly disclose the additional limitations wherein the skirt sidewall (“Skirt / Sidewall”, above) has a length that is at least equal to a width of the deck surface (“Deck Surface”, above); or wherein the accumulator comprises a drain hose coupled between the piston and a valve assembly disposed on the gas head attached to the gas region end of the cylinder body, wherein the drain hose and valve assembly are configured to remove carry over fluid in the gas region of the chamber.
Marin teaches (figs. 1-3) an accumulator (10) including a piston (30) comprising: a deck surface (44) providing an interface between a gas region (48) and a fluid region (50) of an accumulator body (12); and a skirt sidewall (as shown), wherein the skirt sidewall of the piston has a length (“L” in fig. 1) that is at least equal to a width of the deck surface (“D” in fig. 1; see claim 19 of Marin: “wherein a length (L) of the piston is greater than a diameter (D) of the piston”).


Andersen teaches (sole fig.) an accumulator (1) comprising a piston (3) within a chamber of a cylinder body (2), the chamber including a gas region (3b) and a fluid region (3a). Andersen further teaches a drain hose (9, having inlet 12) is provided coupled between the piston and an assembly of fittings (13-15) on a gas head (4) attached to a gas region end of the cylinder body, the drain hose and fitting assembly configured to remove carry over fluid in the gas region (i.e. excess fluid which might pass to the gas region and collect in piston 3) via a suction device (see col. 4, line 55 – col. 5, line 2). Andersen further suggests that the operating conditions of the accumulator may be automatically monitored to detect deviations involving excess carry over fluid, so surplus fluid can be removed via the drain hose when such a deviation is observed (col. 6, lines 44-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the piston of Weber to include a drain hose coupled between the piston and a fitting assembly disposed on the gas head attached to the gas region end of the cylinder body, the drain hose and fitting assembly configured to remove carry over fluid in the gas region of the chamber, in view of the teachings of Andersen, to enable such excess fluid to be quickly and easily drained upon detection of an excess of carry over fluid (i.e., without requiring disassembly of the device); or otherwise obvious as the use of a known 
Syassen teaches (sole fig.) a piston device comprising a cylinder body (1) having a piston separating a fluid region (3) from a gas region (4) therein, wherein a gas head (17; i.e. an end wall of the cylinder body at the gas end) includes a drain line (13) disposed thereon comprising a valve assembly (incl. valves 15 & 16) to selectively control drainage from the drain line. Syassen further suggests “the valves 15, 16 are preferably controlled electronically.... This permits draining of the leakage fluid collection line 13 effectively without loss of working gas or working medium from the cold space 4…” (col. 3, lines 54-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the piston of Weber (as otherwise modified above) to include a valve assembly configured to remove carry over fluid disposed on the gas head attached to the gas region end of the cylinder body (e.g. as part of the fitting assembly), such that the drain hose is coupled between the piston and the valve assembly, in view of the teachings of Syassen, to enable selective control of the drainage from the drain hose so that the carry over fluid can be removed via the drain hose effectively without loss of the desired working gas from the gas region, as further suggested by Syassen. 
Furthermore, it is noted that providing a valve assembly on a gas head of an accumulator as part of a fitting assembly, in general, is well-known in the art. 
As a result, the limitations of claim 13 are met, or are otherwise rendered obvious. 

Regarding claim 15, the piston of Weber reads on the additional limitation wherein the at least one sealing surface comprises a fluid region side seal (17) that is present at a deck surface side of the piston (i.e. adjacent fluid region 15), and gas region side seal (25 and/or 27) that is present at the skirt sidewall of the piston (i.e. adjacent gas region 23).
claim 16, the piston of Weber reads on the additional limitation wherein the deck surface (“Deck Surface”, above) of the piston is planar, the deck surface of the piston includes a dome, or the deck surface includes a dish.
The examiner notes that a common and accepted definition of “a dish” is “a shallow, concave receptacle, especially one intended to hold a particular substance” or, more broadly, “anything shallowly concave”.
Furthermore, as set forth in MPEP § 2125(I), drawings and pictures can anticipate claims if they clearly show the structure which is claimed. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.
In view of the above, it is noted that the structure of the deck surface of the piston as seen in figure 1 of Weber appears to include a dish (i.e. a very shallow depression / cavity; “Dish”, annotated below), and is therefore seen as reading on the claimed limitation above. 

    PNG
    media_image3.png
    502
    683
    media_image3.png
    Greyscale







Regarding claim 17, the piston of Weber reads on the additional limitation wherein a side cross-section (e.g. fig. 1) of the piston has a U-shaped geometry.
As can be seen in the side cross-section in figure 1, the piston has a U-shaped geometry, with the deck portion of the piston serving as the “bottom” of the U, and the sidewalls/skirt portions extending away from the deck forming the sides of the U shape.
claim 19, Weber reads on the additional limitation wherein the travel distance for the piston is less than the length of the skirt sidewall.
In particular, Weber discloses that the “operating stroke” (i.e. the travel distance) of the piston is limited to the distance between the first (17) and second (25) seals, so that a vent (31) remains in communication with the recess (37) between the first and second seals to vent any fluid or gas which may leak past the seals (col. 3, lines 13-41, esp. lines 19-24: “…the entire operating stroke length of the separating piston between the first and second sealing area…”). From figure 1, it can also be seen that a bushing / stop 70 limits the operating stroke of the piston towards the gas region. 
As the distance between the first and second seals is clearly less than the total length of the skirt sidewall, the corresponding distance of travel for the piston within the chamber is therefore also less than the length of the skirt sidewall, meeting the limitation of the claim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Marin, Andersen and Syassen as applied to claim 13 above, and further in view of Olson (US 2,987,354). 
Regarding claim 14, Weber (as modified above) reads on the additional limitations wherein the at least one sealing surface (e.g. at seal 17) on the sidewall of the piston includes a recess (“Recess”, annotated below) for engaging a seal (“Seal”; e.g., seal 17), and a raised ridge (“Ridge”, below) on a first side of the recess for retaining the seal within the recess. 
Weber does not explicitly disclose the additional limitations wherein the sealing surface further comprises a slot on a second side of the recess for engagement by a snap ring, wherein the seal is retained within the recess between the snap ring and the raised ridge.




    PNG
    media_image4.png
    305
    513
    media_image4.png
    Greyscale






Olson teaches (figs. 1-4) a sealing arrangement for a piston (incl. at least 20) arranged for reciprocation within a cylinder (70; see fig. 2), the piston having at least one sealing surface on the sidewall of the piston (i.e. at least two sealing surfaces shown, incl. seals generally at 35) includes a recess for engaging a seal (“Recess” in annotated fig. 3, below; i.e. two recesses shown in piston 20 fig. 1; each recess configured to engage a seal 35), a raised ridge (“Ridge”) on a first side of the recess for retaining the seal within the recess (as shown), and a slot (“Slot” below) on a second side of the recess for engagement by a snap ring (53; col. 3, line 7: “split snap rings 53”), the seal retained within the recess between the snap ring and the raised ridge (as shown).

    PNG
    media_image5.png
    372
    536
    media_image5.png
    Greyscale







It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the at least one sealing surface of the piston disclosed by Weber to further comprise a slot on a second side of the recess for engagement by a snap ring such that the seal is retained within the recess between the snap ring and the raised . 
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the amended claims in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753